The judgment of the court was pronounced by
Eustis. C. J.
This is an action on a judgment rendered against Moses Horn, on the 3d of January, 1840. The plaintiffs in the original suit were Reynolds, Byrne Co.; the present plaintiff sues as their assignee, and the defendants are sought to be charged with the debt as the sole heirs and universal legatees of Horn, they having accepted his succession. There was judgment for the defendants, as in case of non-suit, in the district court, and the plaintiff has appealed.
The case was once before this court, and is reported in 4th Ann. 187. The plaintiff had proceeded agaiust the appellants in a summary manner by rule to show cause why execution should not issue against them on the judgment against their testator; but the court considered this mode of proceeding inadmissible, and affirmed the decision of the district court, discharging the rule and directing the party to proceed, if he willed, by ordinary action against the defendants.
The judgment on which the suit is brought is against Moses Horn and others in solido; it decrees that the plaintiffs recover from the said defendants, the sum of eleven thousand nine hundred and thirty-four dollars ninety-four cents, with interest on the same at ten por cent per annum, from the 1st May, 1828, till paid; subject to a credit for the amount of seventy shares — seven thousand 'dollars — owned by the plaintiffs as stockholders in the steamboat, according to the proportion which that number of shares bears to the whole amount of shares of said stock in said boat, being three hundred and twenty-six shares, on a pro rata of losses, to be struck between all the parties; and that said defendants pay costs of suit.
It will be perceived from the judgment itself that it was rendered in favor of creditor stockholders of a corporation, whose charter had terminated, against other stockholders. The case is reported in 17 L. R. 406. The Supreme Court reversed the judgment in favor of the appellants, who were a portion only of the stockholders defendant; but Horn and some others not having appealed, it *420became a question, how far their responsibility on the judgment was affected by the decision of the Supreme Court.
We consider it quite useless to examine this and other matters presented in argument. The judgment speaks for itself; it is not final; it requires something to be done before it is complete; it requires the losses to be adjusted and the concern settled, and the amount to be contributed by each stockholder to be ascertained. It is clear that no action can be maintained upon it, as it stands against Horn's representatives.
The judgment of the district court is therefore affirmed, with costs.